Name: COMMISSION REGULATION (EC) No 1455/95 of 26 June 1995 altering the export refunds on syrups and certain other sugar sector products exported in the natural state
 Type: Regulation
 Subject Matter: trade policy;  beverages and sugar;  foodstuff
 Date Published: nan

 Official Journal of the European Communities No L 143/6327. 6 . 95 EN COMMISSION REGULATION (EC) No 1455/95 of 26 June 1995 altering the export refunds on syrups and certain other sugar sector products exported in the natural state THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EC) No 1 101 /95 (2), and in particular Article 19 (4) thereof, Whereas the refunds on syrups and certain other sugar products were fixed by Commission Regulation (EC) No 1228/95 (3), as amended by Regulation (EC) No 1258 /95 (4); Whereas it follows from applying the rules, criteria and other provisions contained in amended Regulation (EC) No 1228/95 to the information at present available to the Commission that the export refunds at present in force should be altered as shown in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The refunds to be granted on the products listed in Article 1 ( 1 ) (d), (f) and (g) of Regulation (EEC) No 1785/81 , exported in the natural state, as fixed in the Annex to amended Regulation (EC) No 1228/95 are hereby altered to the amounts shown in the Annex hereto . Article 2 This Regulation shall enter into force on 27 June 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 June 1 995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 177, 1 . 7. 1981 , p. 4. (2) OJ No L 110, 17. 5. 1995, p. 1 . 3 OJ No L 121 , 1 . 6. 1995, p. 10 . (*) OJ No L 122, 2. 6. 1995, p. 23. No L 143/64 [ EN | Official Journal of the European Communities 27. 6 . 95 ANNEX to the Commission Regulation of 26 June 1995 altering the export refunds on syrups and certain other sugar products exported in die natural state Product code Amount of refund  ECU/ 100 kg dry matter  1702 40 10 100 38,78 (2) (3) 1702 60 10 000 38,78 (2)(3) 1702 60 90 200 73,68 (3)0  ECU/ 1 % sucrose x 100 kg  1702 60 90 800 0,3878 (')(3)  ECU/ 100 kg dry matter  1702 90 30 000 38,78 (2)(3)  ECU/ 1 % sucrose x 100 kg  1702 90 60 000 0,3878 (l)(3) 1702 90 71 000 0,3878 C )(3) 1702 90 99 900 0,3878 (') (3) (4)  ECU/ 100 kg dry matter  2106 90 30 000 38,78 (2) (3)  ECU/ 1 % sucrose x 100 kg  21 06 90 59 000 0,3878 (') (3) (') The basic amount is not applicable to syrups which are less than 85 % pure (Regulation (EEC) No 394/70). Sucrose content is determined in accordance with Article 13 of Regulation (EEC) No 394/70 . (2) Applicable only to products referred to in Article 3 of Regulation (EEC) No 1469/77 . (3) Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in amended Regulation (EEC) No 990/93 are observed. (4) The basic amount is not applicable to the product defined under point 2 of the Annex to Regulation (EEC) No 3513/92 (OJ No L 355, 5. 12. 1992, p. 12). (*) Applicable only to products defined under Article 13 (3) of Regulation (EEC) No 394/70 . NB : The product codes and the footnotes are defined in amended Commission Regulation (EEC) No 3846/87 (OJ No L 366, 24. 12. 1987, p. 1 ).